UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS U.S. Global Leaders Growth Fund As of 7-31-14 (Unaudited) Shares Value Common Stocks 99.6% (Cost $851,326,705) Consumer Discretionary 21.7% Hotels, Restaurants & Leisure 9.4% Starbucks Corp. 443,380 34,441,758 Starwood Hotels & Resorts Worldwide, Inc. 422,300 32,449,527 Yum! Brands, Inc. 561,030 38,935,482 Internet & Catalog Retail 3.7% Amazon.com, Inc. (I) 134,550 42,112,805 Media 4.2% The Walt Disney Company 548,740 47,125,791 Specialty Retail 4.4% Lowe's Companies, Inc. 1,028,550 49,216,118 Consumer Staples 6.9% Food & Staples Retailing 3.1% Whole Foods Market, Inc. 929,510 35,525,872 Household Products 3.8% Colgate-Palmolive Company 669,792 42,464,813 Energy 4.8% Energy Equipment & Services 4.8% Schlumberger, Ltd. 501,310 54,336,991 Financials 10.8% Capital Markets 4.0% State Street Corp. 633,440 44,619,514 Consumer Finance 3.9% American Express Company 496,160 43,662,080 Insurance 2.9% Aon PLC 394,960 33,318,826 Health Care 15.0% Biotechnology 5.4% Amgen, Inc. 272,150 34,669,189 Regeneron Pharmaceuticals, Inc. (I) 83,290 26,337,964 Health Care Technology 3.3% Cerner Corp. (I) 663,750 36,639,000 Pharmaceuticals 6.3% Perrigo Company PLC 212,000 31,895,400 Sanofi, ADR 757,477 39,593,323 Industrials 3.2% Trading Companies & Distributors 3.2% Fastenal Company (L) 823,750 36,533,313 Information Technology 30.3% Communications Equipment 2.8% QUALCOMM, Inc. 431,210 31,780,177 1 U.S. Global Leaders Growth Fund As of 7-31-14 (Unaudited) Shares Value Information Technology (continued) Internet Software & Services 13.6% eBay, Inc. (I) 586,290 $30,956,112 Equinix, Inc. (I) 171,480 36,785,890 Google, Inc., Class C (I) 90,410 51,678,356 LinkedIn Corp., Class A (I) 187,770 33,918,773 IT Services 8.6% Automatic Data Processing, Inc. 587,890 47,801,336 Visa, Inc., Class A 236,300 49,861,663 Software 5.3% Salesforce.com, Inc. (I) 543,560 29,488,130 SAP AG, ADR (L) 381,320 29,929,807 Materials 6.9% Chemicals 6.9% Ecolab, Inc. 374,520 40,646,656 Monsanto Company 331,400 37,478,026 Yield (%) Shares Value Securities Lending Collateral 5.2% (Cost $58,305,104) John Hancock Collateral Investment Trust (W) 0.0965 (Y) 5,826,736 58,309,314 Short-Term Investments 0.4% (Cost $4,586,346) Money Market Funds 0.4% State Street Institutional U.S. Government Money Market Fund 0.0000 (Y) $4,586,346 4,586,346 Total investments (Cost $914,218,155)† 105.2% Other assets and liabilities, net (5.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 7-31-14. The value of securities on loan amounted to $57,063,936. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 7-31-14. † At 7-31-14, the aggregate cost of investment securities for federal income tax purposes was $920,313,390. Net unrealized appreciation aggregated $266,784,962, of which $284,583,208 related to appreciated investment securities and $17,798,246 related to depreciated investment securities. 2 U.S. Global Leaders Growth Fund As of 7-31-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
